Citation Nr: 1709475	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2014, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 order, the Court vacated and remanded the Board's decision for compliance with the instructions in a Joint Motion for a Remand.  In December 2015, the Board remanded this case for further development.  Upon additional development, the appeal is now back before the Board.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's low back disability, diagnosed as degenerative joint disease of the thoracolumbar spine, is causally related to active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service connection claim for low back disability, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

ANALYSIS

The Veteran appeals the denial of service connection for a lower back disorder.  He claims that his disability was caused by a 1971 in-service injury, when he bent over to pick up a large roll of welder wire cable.  The Veteran contends this injury aggravated a previous low back condition and that his recurrent back pain has continued since that time.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


The record adequately establishes, per a February 2016 VA examination, that the Veteran has been diagnosed with degenerative joint disease of the thoracolumbar spine.

Furthermore, service treatment records reflect that the Veteran periodically reported low back pain.  At entrance in May 1968, the Veteran's history included treatment by a doctor for back trouble, but a physical evaluation was negative for any back pathology.  In August 1971, the Veteran complained of low back pain with sharp radiation to the right leg and there was a question of loss of sensation in a L4 dermatome pattern.  An orthopedic consult in September 1971 diagnosed the Veteran with chronic lumbar muscle strain.  At the Veteran's November 1972 separation examination, the examiner recorded that the Veteran had occasional back pain every two to three months.  

Accordingly, the first two elements of Shedden are satisfied.

With respect to the third Shedden element, there are several competing medical opinions of record.  The Veteran was afforded a VA examination in December 2008.  At that time, the Veteran reported he injured his back while lifting welding cable in service.  The examiner noted the Veteran had pain that radiated to his right hip and leg and occasionally used a back brace for support.  The examiner also noted service records reflected the Veteran had a pre-service back injury from lifting a barn door.  The examiner stated the Veteran's low back condition was most likely due to prior injuries and his current morbid obesity; however, the issue could not be resolved without mere speculation.

At a February 2013 VA examination, the Veteran was diagnosed with arthritis of the thoracolumbar spine.  The examiner opined it is unlikely that any currently diagnosed low back disability is causally related to active military service, nor was arthritis of the low back manifested to a compensable degree within a year of discharge from military service.  The examiner further opined that current medical literature supports the view that the Veteran's post-service occupation of truck driver contributed to the development of the Veteran's thoracolumbar spine disability.

Given that the 2008 examiner was unable to resolve the matter without resort to speculation, and that the 2013 VA examiner failed to fully consider and address the Veteran's service treatment records, including his separation history, and his statements as to the chronic nature of his back symptoms, the Board remanded the claim for additional examination and opinion.

More recently, at a February 2016 VA examination, the Veteran was diagnosed with degenerative conditions of the thoracolumbar spine.  The examiner opined that the etiology of the Veteran's back complaints are not supported by current scientific literature; no physical examination documented any acute service-connected injury during service that would have resulted in any permanent disability; and there is no scientific evidence that the low back condition is proximally due to the Veteran's service-connected back injuries.  The examiner, citing to pertinent medical literature, further opined that multifactoral causes are the probably etiology of the Veteran's back pain.

Also of record is a private November 2015 opinion from a private medical consultant, Dr. G.  Upon review of the Veteran's claim file and pertinent medical records, the medical consultant cited radiological evidence of multi-level degenerative joint disease and spondylolysis before opining that it was at least as likely as not that the Veteran's in-service low back injury contributed to the development of his chronic back condition.  Specifically, the medical consultant noted that spondylolysis is a condition that can be caused by repetitive trauma to the lumbar spine.  She cited the Veteran's pertinent service treatment records and post-service treatment records and examination reports, as well as his lay statements, noting the progressive nature of the Veteran's disability.  She found it reasonable to conceive that the in-service injury resulting in pathologic changes seen on later x-ray.

The record also contains the Veteran's lay statements.  The Veteran has periodically reported that his low back pain began in the military and continued since.  He reports that he has had back trouble since leaving service and it has gotten much worse over the years.  The Veteran is certainly competent to attest to his intermittent low back pain, and the Board finds no reason to call into question the credibility of his statements.  

With respect to the competing opinions of record, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, both the private physician Dr. G. and 2016 VA examiner have demonstrated that they have reviewed the Veteran's service treatment records as well as pertinent post-service records.  Both physicians provided medical rationale for the conclusions reached.  In addition, Dr. G.'s opinion reflects review and consideration of the Veteran's lay statements regarding the nature of his low back symptoms.

While Dr. G. initially phrased her opinion in speculative terms, finding it "reasonable to conceive" that the in-service injury resulting in pathologic changes seen on x-ray, she subsequently opined that, at least as likely as not, the in-service low back injury contributed to the development of his chronic back condition.  The Board finds no reason to discount her opinion on this basis.

Given the competency and credibility of the Veteran's statements as to continuous back pain since service, and the reasoned (albeit opposing) medical opinion evidence of record addressing the etiology of the Veteran's degenerative joint disease of the thoracolumbar spine, the Board finds that the evidence of record both for and against the Veteran's service-connection claim is at the very least in equipoise.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (noting that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and its assumption of the risk of error in awarding benefits to the veteran).  Service connection for a low back disability, diagnosed as degenerative joint disease of the thoracolumbar spine, is granted.  


ORDER

Entitlement to service connection for degenerative joint disease of the thoracolumbar spine is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


